Appeals (1) from an order of the Supreme Court (White, J.), entered June 8, 1993 in Schenectady County, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint, and (2) from an order of said court, entered November 1, 1993 in Schenectady County, which denied plaintiff’s motion for renewal.
Orders affirmed, upon the opinions of Justice James N. White.
*712Cardona, P. J., Mercure, Yesawich Jr., Casey and Peters, JJ., concur. Ordered that the orders are affirmed, with costs.